NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          JAN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

RAYMOND J. MANZANILLO,                           No. 12-17307

               Plaintiff - Appellant,            D.C. No. 3:10-cv-03783-JSW

  v.
                                                 MEMORANDUM*
FRANCISCO JACQUEZ, Warden; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                            Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       California state prisoner Raymond J. Manzanillo appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations stemming from defendants’ response to Manzanillo’s

altercation with another inmate. We have jurisdiction under 28 U.S.C. § 1291. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007)

(dismissal under 28 U.S.C. § 1915A); Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004) (summary judgment). We affirm.

      The district court properly dismissed Manzanillo’s claim concerning

defendant Graves’s alleged failure to videotape an interview with Manzanillo in

violation of prison policy because that alleged failure does not constitute a

violation of a federal right. See Cousins v. Lockyer, 568 F.3d 1063, 1070 (9th Cir.

2009) (alleged failure to follow prison policy does not establish federal

constitutional violation).

      The district court properly granted summary judgment on Manzanillo’s

claim alleging that defendants failed adequately to investigate his excessive force

claims in violation of prison policy because that alleged failure does not constitute

a violation of a federal right. See id.

      The district court properly granted summary judgment on Manzanillo’s

claim alleging that defendants Zucco and Potter used excessive force against him

because Manzanillo failed to raise a genuine dispute of material fact as to whether

those defendants used force maliciously and sadistically for the purpose of causing

harm. See Whitley v. Albers, 475 U.S. 312, 320-21 (1986) (excessive force inquiry

“ultimately turns on whether force was applied in a good faith effort to maintain or


                                           2                                    12-17307
restore discipline or maliciously and sadistically for the very purpose of causing

harm” (citation and internal quotation marks omitted)).

      The district court properly granted summary judgment on Manzanillo’s

claim alleging that defendant Klotz was deliberately indifferent to Manzanillo’s

serious medical needs because Manzanillo failed to raise a genuine dispute of

material fact as to whether Klotz knew of and disregarded an excessive risk to

Manzanillo’s health. See Toguchi, 391 F.3d at 1057-58 (prison official is

deliberately indifferent only if he or she knows of and disregards an excessive risk

to an inmate’s health).

      The district court properly granted summary judgment on Manzanillo’s

supervisory liability claims against defendants Jacquez, Lewis, and McLean

because Manzanillo failed to raise a genuine dispute of material fact as to whether

those defendants were personally involved in any constitutional violation or

whether there was a causal connection between their conduct and any such

violation. See Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (discussing the

requirements for establishing supervisory liability).

      The district court did not abuse its discretion in denying Manzanillo’s

discovery requests because the requested discovery would not have helped

Manzanillo prove a viable claim. See Jones v. Blanas, 393 F.3d 918, 926, 930 (9th


                                          3                                     12-17307
Cir. 2004) (setting forth standard of review and explaining that summary judgment

is appropriate, even in the face of additional discovery requests, where “such

discovery would be ‘fruitless’ with respect to the proof of a viable claim” (citation

omitted)).

      The district court did not abuse its discretion in denying Manzanillo’s

motion for appointment of counsel because Manzanillo failed to demonstrate

exceptional circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir.

2009) (setting forth standard of review and explaining “exceptional circumstances”

requirement).

      Manzanillo’s motions to supplement the record, filed on September 30,

2013, and October 28, 2013, are denied.

      AFFIRMED.




                                          4                                      12-17307